Reversed and Rendered and Memorandum Opinion filed April 23, 2009







Reversed
and Rendered and Memorandum Opinion filed April 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01120-CV
____________
 
TEXAS DEPARTMENT OF PUBLIC SAFETY,
Appellant
 
V.
 
ROBERT LANCON, Appellee
 

 
On Appeal from the 155th District
Court
Austin County, Texas
Trial Court Cause No.
5087
 

 
M E M O R A N D U M   O P I N I O N
This is
a restricted appeal from an order granting appellee=s motion for judicial clemency signed
June 17, 2008.  On April 13, 2009, the parties filed a joint motion to reverse
and render judgment in accordance with their agreement.  See Tex.
R. App. P. 42.1(a)(2)(A).  The
parties agree that appellee is not entitled to expunction of his records
related to his arrest for burglary of a motor vehicle because he served court
ordered community supervision for five years, which is a bar to the expunction
of records.  See Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(B) (Vernon
2006). The motion is granted.




Accordingly,
the order for judicial clemency signed June 17, 2008, is reversed and we render
judgment that appellee take nothing.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.